Citation Nr: 1003262	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
October 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The evidence of record does not show a current right ankle 
disorder related to the Veteran's military service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's August 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the August 2006 letter 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, a VA examination to determine the 
etiology of the Veteran's current right ankle disorder is not 
required in this case.  Specifically, a right ankle disorder 
was not shown during service or for more than 20 years 
thereafter.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  As discussed in more detail below, physical 
examinations in March 1999 and February 2002 noted normal 
findings concerning the Veteran's lower extremities.  
Moreover, at these examinations, the Veteran denied having 
any history of joint pains or limitations in his lower 
extremities.  Finally, as a lay person, he can not provide 
competent evidence by his statements alone that observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, and there is no indication any current right 
ankle disorder is associated with his military service.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4).  

There is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Veteran is seeking service connection for a right ankle 
disorder.  On his application form, VA Form 21-526, he 
indicated that he injured his right ankle in November 1983 
while on maneuvers in Germany.  Specifically, he reported 
twisting/rolling his ankle.  He indicated that his ankle was 
treated by a medic with tape and ice.  He also indicated that 
it was good enough to walk on in a week, but that it never 
healed properly and was still very weak.

A review of his service treatment records revealed that the 
Veteran was treated for a right heel injury in February 1983.  
The report concluded with an assessment of soft tissue injury 
versus fracture.  No follow up treatment was indicated.  

A March 1999 comprehensive medical evaluation noted that the 
Veteran reported exercising four days a week doing aerobic 
and weight training.  He denied having any significant joint 
pains, complicated fractures, or limitations.  Physical 
examination of his bones and joints revealed no swelling, 
inflammation, or deformities.  The examiner noted that the 
Veteran's extremities had good pulsations and no edema.  The 
examiner concluded with an impression of good general health.

A March 2002 annual physical report noted that there had been 
no change in the Veteran's health status, and that his 
medical history included no serious injuries.  The examiner 
noted that the Veteran exercised as much as possible, but was 
working full time and going to school.  He denied having any 
history of joint pains, complicated fractures, or limitation 
of motion of his extremities, other than his shoulders.  
Physical examination of his bones and joints revealed no 
deformities or synovial thickening.  His extremities 
exhibited good pulsations and no varicosities or swelling.  
The report concluded with an impression of good general 
health.  

An October 2006 VA treatment report noted that the Veteran 
reported that he sprained his right ankle in the military and 
that it had been weak since that time.  He indicated that it 
had been reinjured several times, and that he wanted a brace 
to help with strength.  A November 2006 treatment report 
noted the Veteran's history of an old roll-over right ankle 
injury while in the military.  The report noted that he had 
intermittent right ankle pain and re-occurrence of a right 
ankle roll-over event.  The Veteran was issued an ankle 
stabilization traditional brace.  A March 2007 treatment 
report noted that the Veteran continued to have right ankle 
pain.

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for a 
right ankle disorder.  Specifically, the Board finds that the 
evidence of record does not show the Veteran has a current 
right ankle disorder related to his active duty service.  

Initially, the service treatment records are negative for any 
complaint of finding of a right ankle disorder.  While he was 
shown to have been treated for complaints of right heel pain, 
this treatment report was silent as to any ankle problems.  
Moreover, no subsequent treatment for this condition was 
indicated.

The first post-service complaints of a right ankle disorder 
are not shown until October 2006, 22 years after the 
Veteran's discharge from the service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the appellant 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  
Moreover, medical evaluations prior to October 2006 fail to 
document any right ankle complaints or concerns.  The March 
1999 comprehensive medical evaluation noted that the Veteran 
exercised four days a week, including aerobic and weight 
training activities.  He also denied having any significant 
joint pains, complicated fractures, or limitations.  At his 
March 2002 annual physical, the Veteran denied having any 
joint pains or limitations of his extremities, denied having 
any medical history of serious injuries, and also reported 
that he exercised as much as possible.  In addition, both 
physical examinations in March 1999 and March 2002 revealed 
normal findings concerning the Veteran's lower extremities.  
Finally, the medical evidence of record does not attribute 
any current right ankle disorder to his military service.  
While some of Veteran's recent treatment records have noted 
his self-reported history of a right ankle injury during his 
military service, "a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, there is no evidence linking any current right 
ankle disorder to his military service.  

Although the Veteran was treated recently for complaints of 
right ankle pain subsequent to service, a diagnosis of a 
current right ankle disorder is not shown.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Although the Veteran, family members, and a fellow service 
member, contend that his current right ankle disorder 
resulted from his military service, these statements are not 
competent evidence to establish a diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In addition, the Board finds the Veteran's contentions herein 
are not consistent with the evidence of record.  As noted 
above, there is no objective evidence of any complaints of or 
treatment for a right ankle disorder for 22 years prior to 
his discharge from service.  The evidence of record indicates 
that the Veteran had post-service employment requiring 
climbing telephone poles, going up and down ladders, and 
working on hillsides.  At his October 2007 hearing before the 
RO, the Veteran testified that "up until 2006 I thought, 
well, it will heal up."  Nevertheless, the Veteran 
specifically denied having any joint pains during his March 
1999 and February 2002 physical examinations.  In addition, 
after physical examinations both examiners noted normal 
findings regarding the Veteran's lower extremities.  Finally, 
there are inconsistencies with the Veteran's contentions as 
to the timing of his right ankle injury.  At his hearing 
before the RO, the Veteran testified that he had a right 
ankle injury at Ft. Sill, rather than the previously alleged 
injury in Germany.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for right ankle disorder, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ankle disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


